Docket No. 109469.


                               IN THE
                       SUPREME COURT
                                  OF
                 THE STATE OF ILLINOIS




REGINIA WILLIAMS, Appellee, v. THE BOARD OF REVIEW,
an Administrative Agency of the State of Illinois, et al., Appellants.

                    Opinion filed March 24, 2011.



   JUSTICE THEIS delivered the judgment of the court, with
opinion.
   Chief Justice Kilbride and Justices Freeman, Thomas, Garman,
Karmeier, and Burke concurred in the judgment and opinion.



                               OPINION

    At issue is whether appellee, Reginia Williams, is eligible to
receive trade readjustment allowance (TRA) benefits under the federal
Trade Act of 1974 (Act) (19 U.S.C. §2101 et seq. (2006))1. The
Board of Review (Board) of the Illinois Department of Employment
Security (Department) denied Williams TRA benefits because she had
missed a statutory deadline for enrollment in an approved training
program. The circuit court of Cook County confirmed the Board’s
decision, and the appellate court reversed (395 Ill. App. 3d 337).



    1
    All citations to the Act are to that version in existence prior to the
amendments adopted in 2009 as Pubic Law 111–5.
    We now affirm the judgment of the appellate court, albeit for
reasons different from those advanced by that court.

                        BACKGROUND
   To better understand the facts of this case, and to give them some
context, we begin with an overview of the federal legislation.

                                  The Act
     As set forth in the congressional statement of purpose, the Act is
intended to foster economic growth and full employment in the United
States, reduce trade barriers, and generally open up new market
opportunities. 19 U.S.C. §2102. The Act is also intended “to provide
adequate procedures to safeguard American industry and labor against
unfair or injurious import competition, and to assist industries, firm[s],
workers, and communities to adjust to changes in international trade
flows.” 19 U.S.C. §2102(4). To this end, the Act provides various
forms of relief from injury caused by import competition. See 19
U.S.C. §§2251 through 2401g. Specific to an “adversely affected
worker”–a worker who has been “separated from employment” (19
U.S.C. §2319(2))–the Act provides “trade adjustment assistance”
(TAA) in the form of “counseling, testing, training, placement, and
other supportive services,” with the goal of achieving reemployment.
20 C.F.R. §§617.1(a), 617.2, 617.3(nn) (2006); 19 U.S.C. §§2295
through 2298. In addition, the Act provides for the payment of a
TRA, a cash allowance payable to qualifying workers to supplement
state unemployment insurance benefits. 19 U.S.C. §§2291 through
2293; 20 C.F.R. §§617.1(b), 617.3(nn), 617.11.
     TAA and TRA benefits are only available to workers covered by
a “certification of eligibility.” 19 U.S.C. §§2271, 2291. To obtain a
certification, a group of workers, their union or other representative,
or their employer must file a petition with the Secretary of Labor
(Secretary) indicating that the threatened or actual job losses are the
result of import competition or a shift in production to a foreign
country. See 19 U.S.C. §§2271, 2272. If, after investigation, the
Secretary agrees, the Secretary issues a certification of eligibility for
benefits. 19 U.S.C. §2273. A worker covered by a certification must
still satisfy other statutory conditions before payment of TRA benefits

                                   -2-
can be made. 19 U.S.C. §2291; 20 C.F.R. §617.11. One such
condition, relevant to this appeal, focuses on job training. 19 U.S.C.
§2291(a)(5); 20 C.F.R. 617.11(a)(2)(vii)(A). If the worker has not
already completed a training program approved by the Secretary, or
has not obtained a waiver of training, the worker must be enrolled in
an approved program by the latest of:
             “(I) the last day of the 16th week after the worker’s most
         recent total separation from adversely affected employment
         ***,
             (II) the last day of the 8th week after the week in which
         the Secretary issues a certification covering the worker, [or]
             (III) 45 days after the later of the dates specified in
         subclause (I) or (II), if the Secretary determines there are
         extenuating circumstances that justify an extension in the
         enrollment period[.]” 19 U.S.C. §2291(a)(5)(A)(ii).
The deadline established in subsections (I) and (II) above is generally
referred to by the Department of Labor as the “8/16 week deadline.”
See, e.g., 69 Fed. Reg. 60,903 (Oct. 13, 2004).
     TRA benefits, though funded by the federal government, are
administered locally by the Department, as agent of the United States,
pursuant to a cooperative agreement with the Secretary. 19 U.S.C.
§§2311(a), 2313. The Department is obligated to notify workers
about the availability of TAA and TRA benefits at two distinct times.
First, the Department must advise each worker, at the time the worker
first applies for state unemployment insurance, of the benefits under
the Act, including the procedures and deadlines for applying for such
benefits. 19 U.S.C. §2311(f); 20 C.F.R. §§617.4(e)(1), 617.10(d).
Second, upon receipt of a certification of eligibility from the
Secretary, the Department must provide notice by mail to each worker
covered by that certification. 20 C.F.R. §617.4(d)(1)(i). The written
notice must include an explanation of how, when and where workers
can apply for benefits. 20 C.F.R. §617.4(d)(1)(ii). To effect notice by
mail, the Department is required to obtain from the employer, or other
reliable source, the names and addresses of all adversely affected
workers covered by the certification. 20 C.F.R. §617.4(d)(1)(ii).
     With this background, we turn to the present dispute.



                                 -3-
                             Williams’ Case
     On April 21, 2006, Williams’ employment with Chicago Castings
Company was terminated due to the permanent closing of that facility.
Williams had been employed at the company for over nine years. The
termination notice the company gave to Williams stated that she may
use the notice to apply for unemployment benefits. The notice did not
refer to TAA or TRA benefits. Two days later, Williams applied for
unemployment insurance benefits in person at her local unemployment
office. Williams explained where she had worked and why she was
laid off. The Department did not advise Williams that she might be
eligible for TRA benefits or provide any information to her about TRA
benefits generally. On June 21, 2006, the Secretary certified that
Chicago Castings’ workers were eligible to apply for benefits under
the Act. Williams was not on the list of workers the Department
obtained from Chicago Castings, and the Department never notified
Williams that she could apply for TRA benefits.
     Williams first learned from a coworker, on or about October 10,
2006, about the possibility of being paid while obtaining training. The
coworker, who had worked in a different department than Williams,
said that she had received a letter explaining the program. Based on
this conversation, Williams believed that her unemployment insurance
benefits were the same as her coworker’s TRA benefits. After
exhaustion of her unemployment insurance benefits in December
2006, and after learning that there would be no extension, Williams
contacted her local unemployment office and inquired about TRA
benefits. As instructed, Williams obtained an appointment at the
Department’s local office on December 12, 2006. Williams was
advised that she was not in the system for TRA benefits or on the list
to whom outreach letters had been sent. Williams immediately applied
for TRA benefits and sought a waiver of the training requirement.
That same day, the Department, through its local TAA administrator,
denied Williams benefits because she had missed the 8/16 week
deadline for enrollment in an approved training program.
     Under the 8/16 week deadline, Williams was required to be
enrolled by the later of August 12, 2006 (the last day of the 16th week
after she was laid off), or August 17, 2006 (the last day of the 8th
week after the Secretary’s certification). If extenuating circumstances
existed, the enrollment deadline could have been extended 45 days to

                                 -4-
October 2, 2006.
     Williams immediately sought reconsideration, explaining that she
had not been advised of TRA benefits. On December 27, 2006, the
Department again ruled she was ineligible. Williams appealed that
decision, which resulted in a telephone hearing conducted by a
Department referee in May 2007. Williams testified generally to the
facts set forth above and argued that, under these circumstances,
equitable tolling should apply. The referee found, as a matter of fact,
that Williams did not apply for benefits earlier than December 12,
2006, “because she was unaware of possible eligibility prior to that
time.” The referee determined that while the reason for Williams’
failure to be enrolled in an approved training program was a
“compelling” one, he was without authority to overlook the statutory
deadline.
     Williams appealed the referee’s decision to the Board, again
arguing that the decision should be reversed because the Department
failed to comply with its statutory obligation to provide notice to her
about the procedures and deadlines for TRA benefits. Williams cited
a federal regulation which provides a “good cause” exception to the
application deadline where notice is not provided. See 20 C.F.R.
§617.10(b). Williams further argued that under the doctrine of
equitable tolling her TRA application should be deemed timely.
Alternatively, Williams argued that the 8/16 week deadline does not
apply to training waivers, and that the matter should be remanded to
the Department to determine whether she qualifies for a waiver under
the Act.
     The Board rejected Williams’ arguments and affirmed the referee’s
decision. The Board determined that (i) equitable tolling and equitable
estoppel do not bar application of the 8/16 week deadline; (ii) the
federal regulation on which Williams relied has been superceded by
the later adoption of the 8/16 week deadline; and (iii) the 8/16 week
deadline applies to both enrollment in training and obtaining a waiver
of training.
     Williams filed a complaint for administrative review in the circuit
court of Cook County, which confirmed the Board’s decision.
Williams appealed. The appellate court reversed, holding that the 8/16
week deadline should be extended pursuant to the “good cause”
exception in the governing federal regulation, and remanded the

                                  -5-
matter to the Department for a determination as to the amount of
benefits to which plaintiff is entitled. 395 Ill. App. 3d at 340-41 (citing
20 C.F.R. §617.10(b)). We allowed the Board’s petition for leave to
appeal. See Ill. S. Ct. R. 315 (eff. Feb. 26, 2010).

                              ANALYSIS
                                     I
    Under the Act, the Board’s decision regarding entitlement to TRA
benefits is “subject to review in the same manner and to the same
extent” as decisions under our state Unemployment Insurance Act
(820 ILCS 405/100 et seq. (West 2008)). 19 U.S.C. §§2311(d),
2319(10); 20 C.F.R. §617.51(a). That statute, in turn, provides that
a decision of the Board is reviewable in accordance with the
provisions of the Administrative Review Law (735 ILCS 5/3–101 et
seq. (West 2008)). 820 ILCS 405/1100 (West 2008). Review extends
to “all questions of law and fact presented by the entire record before
the court.” 735 ILCS 5/3–110 (West 2008). Here, the initial questions
we address are purely legal: whether the 8/16 week deadline is subject
to equitable tolling or equitable estoppel and, if not, whether the
good-cause exception set forth in section 617.10(b) of title 20 of the
Code of Federal Regulations is still valid. On these questions, our
review proceeds de novo. See Carpetland U.S.A., Inc. v. Illinois
Department of Employment Security, 201 Ill. 2d 351, 369 (2002). We
turn first to the issue of equitable tolling.

                                   II
    In determining whether the 8/16 week deadline, a provision of a
federal statute, is subject to equitable tolling, we are bound by
decisions of the United States Supreme Court bearing on that issue.
Bowman v. American River Transportation Co., 217 Ill. 2d 75, 91
(2005). In the absence of Supreme Court precedent, and based on the
need for uniformity in the application of a federal statute, we will look
to decisions of the federal circuit and district courts as persuasive
authority. Bowman, 217 Ill. 2d at 91.
    Generally, the doctrine of equitable tolling permits a court to
excuse a plaintiff’s failure to comply with a statute of limitations
where “because of disability, irremediable lack of information, or other

                                   -6-
circumstances beyond his control,” the plaintiff cannot reasonably be
expected to file suit on time. Miller v. Runyon, 77 F.3d 189, 191 (7th
Cir. 1996). Unlike the related doctrine of equitable estoppel, equitable
tolling requires no fault on the part of the defendant. Miller, 77 F.3d
at 191; see also Tregenza v. Great American Communications Co., 12
F.3d 717, 721 (7th Cir. 1993) (“Equitable tolling just means that
without fault by either party the plaintiff does not have enough
information to sue within the period of limitations***.”); Lehman v.
United States, 154 F.3d 1010, 1016-17 (9th Cir. 1998) (“Equitable
tolling focuses primarily on the plaintiff’s excusable ignorance of the
limitations period,” whereas “[e]quitable estoppel focuses on the
actions of the defendant” (emphases in original)).
     A “nonjurisdictional federal statute of limitations is normally
subject to a ‘rebuttable presumption’ in favor ‘of equitable tolling.’ ”
(Emphasis in original.) Holland v. Florida, 560 U.S. ___, ___, 130 S.
Ct. 2549, 2560 (2010) (quoting Irwin v. Department of Veterans
Affairs, 498 U.S. 89, 95-96 (1990)).2 Based on the presumption,
application of the doctrine turns on the answer to the query: “Is there
good reason to believe that Congress did not want the equitable
tolling doctrine to apply?” (Emphasis in original.) United States v.
Brockamp, 519 U.S. 347, 350 (1997) (citing Irwin, 498 U.S. 89).
Congress is presumed to draft limitations periods in light of this
presumption (Young v. United States, 535 U.S. 43, 49-50 (2002)),
which operates in suits against private parties, as well as in suits
against the federal government (Irwin, 498 U.S. at 95-96).
     Equitable tolling is not applied exclusively to traditional limitation
periods for filing suit. The doctrine has also been applied to other
statutory and administrative deadlines. See, e.g., Young, 535 U.S. at
47 (holding that the Bankruptcy Code’s three-year lookback period,
which prescribes a period in which certain rights may be enforced, is
subject to equitable tolling); Zipes v. Trans World Airlines, Inc., 455
U.S. 385, 393 (1982) (holding that the timely filing of a discrimination

    2
     The term “nonjurisdictional” means that the limitations provision is a
defense, like other threshold barriers to suit, which the defendant forfeits if
not raised, and which the court is not obligated to raise sua sponte. Day v.
McDonough, 547 U.S. 198, 205 (2006). The Board makes no argument that
the 8/16 week deadline is anything other than a nonjurisdictional time limit.

                                     -7-
charge with the Equal Employment Opportunity Commission is a
requirement, like a statute of limitations, that is subject to waiver,
estoppel, and equitable tolling). Pertinent here, the doctrine has been
applied to toll various time limits contained in the Act.
     In Former Employees of Sonoco Products Co. v. Chao, 372 F.3d
1291, 1296-98 (Fed. Cir. 2004), the federal court of appeals held that
equitable tolling applies to the Act’s 60-day deadline for contesting
the denial of a certification petition for benefit eligibility (19 U.S.C.
§2395(a)). Accord Anderson v. United States Secretary of
Agriculture, 30 Ct. Int’l Trade 1742, 1744 n.6, 462 F. Supp. 2d 1333,
1335 n.6 (2006); Former Employees of Quality Fabricating, Inc. v.
United States Secretary of Labor, 27 Ct. Int’l Trade 419, 422-24, 259
F. Supp. 2d 1282, 1285-86 (2003); Former Employees of Siemens
Information Communication Networks, Inc. v. Herman, 24 Ct. Int’l
Trade 1201, 1205-08, 120 F. Supp. 2d 1107, 1111-14 (2000).
         Additionally, the Court of International Trade,3 in Former
Employees of Fisher & Co. v. United States Department of Labor, 31
Ct. Int’l Trade 1272, 1278-79, 507 F. Supp. 2d 1321, 1329 (2007),
held that equitable tolling applies to the Act’s one-year deadline for
filing a petition for TAA certification (19 U.S.C. §2273(b)(1)). The
same court also held, in Lady Kelly, Inc. v. United States Secretary of
Agriculture, 30 Ct. Int’l Trade 186, 188-90, 427 F. Supp. 2d 1171,
1174-75 (2006), that equitable tolling applies to the Act’s 90-day
deadline for applying for benefits after a petition is certified (19
U.S.C. §2401e(a)(1)). Accord Truong v. United States Secretary of
Agriculture, 30 Ct. Int’l Trade 1512, 1513, 461 F. Supp. 2d 1349,
1351 (2006).


    3
      The Court of International Trade, established under article III of the
Constitution of the United States (28 U.S.C. §251 (2006)), has exclusive
jurisdiction of certain civil actions commenced against the United States, and
its agencies and officers, including any civil action commenced to review a
final determination of the Secretary of Labor, Secretary of Commerce, or
Secretary of Agriculture with respect to eligibility of workers, firms,
communities and agricultural commodity producers for TAA under the Act.
28 U.S.C. §1581; 19 U.S.C. §2395(a). Decisions of the Court of
International Trade may be appealed to the United States Court of Appeals
for the Federal Circuit (28 U.S.C. §1295(a)(5); 19 U.S.C. §2395(c)).

                                     -8-
      The Board argues that the deadlines in Sonoco, Fisher and Lady
Kelly are similar to traditional limitations periods to which equitable
tolling applies, but are dissimilar to the 8/16 week deadline which sets
forth a requirement for benefit eligibility. We agree that the deadline
in Sonoco, which established a time limit for contesting an adverse
benefits decision, does not closely resemble the 8/16 week deadline.
Thus, Sonoco lends little support for application of equitable tolling
here.
     The deadlines at issue in Fisher and Lady Kelly, however, do
resemble the 8/16 week deadline. In each case, the statutory deadline
that was subject to tolling set forth a time limit by which a claimant
under the Act was required to complete some task as a condition of
benefit eligibility. In Fisher, the task was the timely filing of a petition
for TAA certification, and in Lady Kelly the task was the timely filing
of an application for benefits after a petition was certified. Here, the
task was timely enrollment in an approved training program. While
this similarity militates in favor of applying equitable tolling to the
8/16 week deadline, we must consider, as the Supreme Court
instructs, whether “there [is] good reason to believe that Congress did
not want the equitable tolling doctrine to apply.” (Emphasis in
original.) Brockamp, 519 U.S. at 350.
     In discerning congressional intent, where the agency charged with
administration of the federal statute has answered the question before
the reviewing court, the court need only decide whether that answer
is based on a “permissible construction” of the statute. Chevron
U.S.A. Inc. v. Natural Resources Defense Council, Inc., 467 U.S.
837, 843 (1984). Here, however, the federal agency charged with
administering the Act–the Department of Labor–has not answered the
question of whether equitable tolling can apply to the 8/16 week
deadline. Since Congress adopted the deadline, the Department of
Labor has not promulgated any regulation which addresses the
applicability of equitable tolling generally, or the availability of tolling
where, as here, notice to the worker was lacking.4

   4
    Although the Department of Labor, in 1986, adopted, a “good cause”
exception to the TRA application deadline (20 C.F.R. §617.10(b); 51 Fed.
Reg. 45,840 (Dec. 22, 1986)), that regulation predates by several years the
adoption by Congress of the 8/16 week deadline. See Trade Act of 2002

                                    -9-
     The Board directs our attention to the Department of Labor’s
“Training and Employment Guidance Letters” (TEGLs), certain of
which the Board is obligated to follow pursuant to the Department’s
agreement with the Secretary. While the TEGLs may merit some
deference (see United States v. Mead Corp., 533 U.S. 218, 234-35
(2001)), the TEGLs do not address equitable tolling. To be sure, the
TEGLs generally speak in terms of adhering to the 8/16 week
deadline. See, e.g., Department of Labor TEGL No. 11–02, Change
1, 69 Fed. Reg. 60,903 (Oct. 13, 2004). But a statement from the
Department of Labor that the Act’s deadlines should be followed is
not tantamount to a statement that the deadlines must be followed in
all cases and can never be relaxed, no matter the equities.
     In the absence of guidance from the agency on the applicability of
equitable tolling, courts will consider the language establishing the
statutory deadline, the underlying subject matter and purpose of the
statute, and the practical effect of applying the doctrine. See
Brockamp, 519 U.S. at 350-51; Burnett v. New York Central R.R.
Co., 380 U.S. 424, 427 (1965); Siemens, 24 Ct. Int’l Trade at 1207-
08, 120 F. Supp. 2d at 1113. To illustrate, in Brockamp, the Supreme
Court considered whether equitable tolling could apply to the time
limitations for filing tax refund claims set forth in section 6511 of the
Internal Revenue Code of 1986 (26 U.S.C. §6511 (2006)). The Court
initially focused on the forcefulness and complexity of the limitations
provision:
             “Section 6511 sets forth its time limitations in unusually
         emphatic form. Ordinarily limitations statutes use fairly simple
         language, which one can often plausibly read as containing an
         implied ‘equitable tolling’ exception. ***. But §6511 uses
         language that is not simple. It sets forth its limitations in a
         highly detailed technical manner, that, linguistically speaking,
         cannot easily be read as containing implicit exceptions.
         Moreover, §6511 reiterates its limitations several times in
         several different ways.” Brockamp, 519 U.S. at 350-51.



(Pub. L. 107–210, 116 Stat. 933, 939). Accordingly, we do not view this
regulation as necessarily indicative of the Department of Labor’s position on
whether equitable tolling can apply to the 8/16 week deadline.

                                    -10-
     The Court also observed that section 6511 contained explicit
exceptions to its basic time limits, which did not include equitable
tolling. Brockamp, 519 U.S. at 351. The Court further observed that
tolling the time limits in section 651l would toll not only the
procedural limitation, but would also affect the Internal Revenue
Code’s substantive limitations on the amount of recovery. Brockamp,
519 U.S. at 352. Finally, the Court considered the underlying subject
matter–nationwide tax collection–and expressed strong concern that
permitting tolling could create significant administrative problems by
forcing the Internal Revenue Service to respond to, and perhaps
litigate, large numbers of late claims, based on requests for equitable
tolling without sufficient equitable justification. Brockamp, 519 U.S.
at 352. The Court noted that the Internal Revenue Service processes
more than 200 million tax returns and more than 90 million refunds
each year, and concluded that “[t]he nature and potential magnitude
of the administrative problem suggest that Congress decided to pay
the price of occasional unfairness in individual cases *** in order to
maintain a more workable tax enforcement system.” Brockamp, 519
U.S. at 352-53. For these reasons, the Court held that equitable tolling
would not apply to the deadline in section 6511. Brockamp, 519 U.S.
at 354.
     The Board argues that, similar to the Internal Revenue Code
deadline in Brockamp, the 8/16 week deadline is “emphatic,
mandatory, and technical” and thus not subject to equitable tolling.
We disagree. The 8/16 week deadline is not written in a repetitive or
unusually emphatic manner. The deadline appears once, as part of
section 2291(a) of the Act, and the language is relatively
straightforward. Section 2291(a) states that “[p]ayment of a trade
readjustment allowance shall be made to an adversely affected worker
*** if the following conditions are met.” 19 U.S.C. §2291(a). One
such condition is that the worker “is enrolled in a training program
*** no later than the latest of–”
              “(I) the last day of the 16th week after the worker’s most
         recent total separation from adversely affected employment
         ***, [or]
              (II) the last day of the 8th week after the week in which
         the Secretary issues a certification covering the worker[.]” 19
         U.S.C. §2291(a)(5).

                                 -11-
The deadline for enrollment is established simply by counting days
from two relevant dates: the date the worker is laid off, and the date
the Secretary’s certification is issued. While not as simplistic as some
statutory time limits, the 8/16 week deadline does not approach the
complexity of the deadline at issue in Brockamp and is not so highly
technical as to preclude an implicit tolling provision.
    In addition, and also in contrast to Brockamp, tolling the 8/16
week deadline would not affect the substance of a worker’s TRA
benefits; it would simply remove a procedural obstacle in obtaining
those benefits. Nor would tolling create the potential for
administrative problems like those envisioned in Brockamp. Unlike the
Internal Revenue Code, which applies broadly to millions of
Americans, the Act applies only to certain qualifying workers who
have been certified as eligible for TAA and TRA benefits by the
Secretary. Though the Board claims that tolling would hamstring TRA
administration, it provides no specifics as to why that is necessarily the
case.
    The only similarity between the deadline in Brockamp, which was
not subject to tolling, and the 8/16 week deadline at issue here is that
both enactments contain an exception to the statutory time limit.
Under the Act, where “extenuating circumstances” exist, the 8/16
week deadline may be extended 45 days. 19 U.S.C.
§2291(a)(5)(A)(ii)(III). The Board, seizing on this language, argues
that Congress could not have intended for equitable tolling to apply.
    Case law indicates that the inclusion of an express tolling
provision that operates in limited situations does not necessarily
preclude equitable tolling in other situations. For example, in Holland,
the Supreme Court held that a provision in the federal habeas corpus
statute which tolled the federal limitation period during the time the
defendant has a petition for postconviction relief pending in state
court does not bar equitable tolling in other situations. The Court
explained:
        “[T]he fact that Congress expressly referred to tolling during
        state collateral review proceedings is easily explained without
        rebutting the presumption in favor of equitable tolling. A
        petitioner cannot bring a federal habeas claim without first
        exhausting state remedies–a process that frequently takes
        longer than one year. [Citation.] Hence, Congress had to

                                  -12-
         explain how the limitations statute accounts for the time
         during which such state proceedings are pending. This special
         need for an express provision undermines any temptation to
         invoke the interpretive maxim inclusio unius est exclusio
         alterius (to include one item (i.e., suspension during state-
         court collateral review) is to exclude other similar items (i.e.,
         equitable tolling)).” (Emphasis in original.) Holland, 560 U.S.
         at ___, 130 S. Ct. at 2562.
See also Young 535 U.S. at 53 (inclusion of express tolling provision
in the same section as the Bankruptcy Code’s three-year lookback
provision supplements, rather than displaces, principles of equitable
tolling).
     The Board argues that, unlike Holland, no “special need”
underlies the 45-day tolling period contained in the Act. Assuming,
arguendo, that the Board is correct, this aspect of the federal
legislation is not, standing alone, determinative of whether the
presumption in favor of equitable tolling applies. As Brockamp
demonstrates, an express tolling provision is one circumstance, among
many, which a court must consider. Moreover, any uncertainty about
congressional intent based on the 45-day tolling provision dissolves
when we consider, as we must, the purpose of the Act:
              “Trade Adjustment Assistance (‘TAA’) programs
         historically have been–and today continue to be–touted as the
         quid pro quo for U.S. national policies of free trade.
         [Citation.]
              As UAW v. Marshall explains, ‘much as the doctrine of
         eminent domain requires compensation when private property
         is taken for public use,’ the trade adjustment assistance laws
         similarly reflect the country’s recognition ‘that fairness
         demand[s] some mechanism whereby the national public,
         which realizes an overall gain through trade readjustments, can
         compensate the particular ... workers who suffer a [job] loss.’
         UAW v. Marshall, 584 F.2d 390, 395 (D.C. Cir. 1978).
              In short, absent TAA programs that are adequately funded
         and conscientiously administered, ‘the costs of a federal policy
         [of free trade] that confer[s] benefits on the nation as a whole
         would be imposed on a minority of American workers’ who


                                  -13-
         lose their jobs due to increased imports and shifts of
         production abroad.” Former Employees of BMC Software,
         Inc. v. United States Secretary of Labor, 30 Ct. Int’l Trade
         1315, 1316-17, 454 F. Supp. 2d 1306, 1307-09 (2006).
See also 19 U.S.C. §2102 (setting forth congressional statement of
purpose).
     The Act must be broadly construed to effect this remedial
purpose. BMC Software, 30 Ct. Int’l Trade at 1320, 454 F. Supp. 2d
at 1311; Siemens, 24 Ct. Int’l Trade at 1208, 120 F. Supp. 2d at 1113;
see also 20 C.F.R. §617.52(a) (requiring liberal construction of the
Act to carry out its purpose). Application of the doctrine of equitable
tolling to the 8/16 week deadline furthers this purpose.
     We recognize, as the Board notes, that the Act has been amended
numerous times since its adoption in 1974, and that a greater focus
has been placed on enrollment in an approved training program to
expedite reemployment. See Omnibus Budget Reconciliation Act of
1981, Pub. L. 97–35, 95 Stat. 357 (adopting a provision authorizing
the Secretary of Labor to require workers to accept training in certain
circumstances); Omnibus Trade and Competitiveness Act of 1988,
Pub. L. 100–418, 102 Stat. 1107, 1244 (adopting a training
requirement as a condition of benefits); Trade Act of 2002, Pub. L.
107–210, 116 Stat. 933, 939 (adopting the 8/16 week deadline for
enrollment in training). That focus, however, has not altered the
remedial purpose of the Act as a whole, or the remedial purpose of the
specific provisions defining the TRA program.
     Based on the language of the Act, as well as its subject and
purpose, and considering the practical implications of applying
equitable tolling, we hold that the presumption in favor of equitable
tolling applies to the 8/16 week deadline.

                                   III
    We next consider whether the doctrine of equitable tolling applies
under the facts of this case. While we applied the do novo standard of
review to the issue of whether the 8/16 week deadline can be tolled,
we apply the clearly erroneous standard for mixed questions of law
and fact to the issue of whether the deadline should be tolled. See
Carpetland U.S.A., 201 Ill. 2d at 369; Truong, 30 Ct. Int’l Trade at

                                 -14-
1518, 461 F. Supp. 2d at 1355. Under this standard, we will reverse
the Board’s decision only if, after review of the entire record, we are
“ ‘left with the definite and firm conviction that a mistake has been
committed.’ ” AFM Messenger Service, Inc. v. Department of
Employment Security, 198 Ill. 2d 380, 395 (2001) (quoting United
States v. United States Gypsum Co., 333 U.S. 364, 395 (1948)).
    Where equitable tolling is available, federal courts typically extend
it only “sparingly.” Irwin, 498 U.S. at 96. The court’s reluctance to
apply tolling is based on “deference to Congress’ decision to establish
a deadline in the first place.” Lady Kelly, 30 Ct. Int’l Trade at 190,
427 F. Supp. 2d at 1175. Nonetheless, ignorance of a statutory
deadline based on lack of notice or inadequate notice may provide a
proper basis for equitable tolling. Baldwin County Welcome Center v.
Brown, 466 U.S. 147, 151 (1984) (citing Gates v. Georgia-Pacific
Corp., 492 F.2d 292 (9th Cir. 1974)); Leorna v. United States
Department of State, 105 F.3d 548, 551 (9th Cir. 1997); Anderson,
30 Ct. Int’l Trade at 1744 n.6, 462 F. Supp. 2d at 1335 n.6; Truong,
30 Ct. Int’l Trade at 1516, 461 F. Supp. 2d at 1353.
    Here, the Act expressly requires notice to a worker who applies
for unemployment insurance of the benefits available under the Act,
including the procedures and deadlines (19 U.S.C. §2311(f)), as well
as written notice through the mail (19 U.S.C. §2275(b)(1)). The
Department of Labor’s administrative regulations mirror these
requirements. See 20 C.F.R. §§617.4(a), (d), (e), 617.10(d). As to the
8/16 week deadline, the Department of Labor’s training materials
underscore the necessity of notice:
         “In many cases, the 8/16 week deadline for a worker will be
         reached while the worker is still receiving unemployment
         insurance (UI). Some workers are not aware that this deadline
         may apply before they exhaust their UI. The SWA [State
         Workforce Agency] is responsible for informing workers of
         these requirements.” Department of Labor, TEGL No. 11–02,
         Change 1, 69 Fed. Reg. 60,903 (Oct. 13, 2004).
This is the very situation that occurred here. The 8/16 week deadline
expired while Williams was still receiving unemployment insurance
benefits.
    The statutory notice provisions, the federal regulations, and the


                                  -15-
Department of Labor’s related materials reflect the judgment of
Congress, as well as the Department of Labor, as to what may
reasonably be expected of adversely affected workers, i.e., in the
absence of notice, workers cannot be expected to learn about their
eligibility for benefits under the Act. The protection afforded workers
through the notice requirements would be rendered a nullity if we
were to hold that failure to provide notice was an insufficient basis on
which to toll the 8/16 week deadline. See Truong, 30 Ct. Int’l Trade
at 1516-17, 461 F. Supp. 2d at 1354.
     No dispute exists that the Department failed to provide Williams
with the required notice. Though the Board indicated in its order that
the Department did not act negligently, application of the doctrine of
equitable tolling does not require that the Department be at fault. See
Miller, 77 F.3d at 191; Tregenza, 12 F.3d at 721. Equitable tolling,
however, does require due diligence on the part of the claimant. Irwin,
498 U.S. at 96. Due diligence is a “fact-specific inquiry, guided by
reference to the hypothetical reasonable person,” or, in this case, a
reasonably prudent claimant similarly situated. Siemens, 24 Ct. Int’l
Trade at 1208, 120 F. Supp. 2d at 1114.
     As reflected in its order, the Board argues that Williams did not
exercise due diligence when she failed to inquire about TRA benefits
following her October 10, 2006, conversation with a coworker. The
Board notes that Williams waited almost two months, until her
unemployment insurance benefits were exhausted, before making
inquiry. The Board essentially argues that, to the extent equitable
tolling is applicable, the 8/16 week deadline would only be tolled for
some reasonable period after the October 2006 conversation, and that
December 2006 was simply too late.
     Underlying the Board’s argument is its unexpressed conclusion
that Williams’ conversation with her coworker was an adequate
substitute for statutory notice, or that Williams at least had enough
information at that time to cause her to make further inquiry. The
record, however, does not support such a conclusion. Williams’
conversation with her coworker was not an adequate substitute for the
statutorily required notice because the conversation took place after
both the 8/16 deadline and the 45-day extension period had expired,
and months after she should have received notice from the
Department. See 19 U.S.C. §2311(f)(1) (requiring notice to “each

                                 -16-
worker who applies for unemployment insurance”).
    As to the substance of the conversation, the record does not
support any inference that Williams had enough information to cause
her to make further inquiry. Williams testified that she had never heard
of the program, and that she did not do anything at that time because
she thought her coworker’s benefits were essentially “the same thing”
as her unemployment insurance benefits, which Williams was still
receiving. We note that the Department’s hearing referee, whose
decision the Board affirmed, made a factual finding that Williams did
not file for benefits sooner than December 2006 “because she was
unaware of possible eligibility prior to that time.” Williams had no
reason to know of the 8/16 deadline, much less that it had passed. Her
inquiry in December 2006 satisfies the due diligence requirement for
application of equitable tolling.
    Based on our review of the entire record, we are left with the
definite and firm conviction that a mistake has been committed; the
Board erred in failing to toll the 8/16 week deadline and denying
Williams TRA benefits.

                           CONCLUSION
    For the reasons discussed, the appellate court judgment in favor
of Williams is affirmed. In light of our disposition, we need not
address whether the 8/16 week deadline is subject to equitable
estoppel, or whether the federal regulation which formed the basis of
the appellate court’s decision is still valid.

   Affirmed.




                                 -17-